14‐1615‐cv 
S.F. v. Archer Daniels Midland Co., et al. 


                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 


              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 11th day of December, two thousand fourteen. 

PRESENT:            DENNY CHIN, 
                    SUSAN L. CARNEY, 
                               Circuit Judges. 
                    ROBERT W. SWEET, 
                               District Judge.* 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

S.F., AS PARENT AND NATURAL GUARDIAN  
OF S.E.F., AN INFANT, 
                          Plaintiff‐Appellant, 

                                        v.                                            14‐1615‐cv 

ARCHER DANIELS MIDLAND COMPANY, CARGILL  
INC., INGREDION INC., TATE & LYLE INGREDIENTS  
AMERICAS, LLC, ROQUETTE AMERICA INC., 
                            Defendants‐Appellees, 


          *   The Honorable Robert W. Sweet, of the United States District Court for the
Southern District of New York, sitting by designation. 
PENFORD PRODUCTS CORPORATION, 
                                                   Defendant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      JOHN MICHAEL HAYES, Law Office of J. 
                                                              Michael Hayes, Buffalo, New York. 
 
FOR DEFENDANTS‐APPELLEES                                      STEPHEN VICTOR DʹAMORE (Dan K. Webb,  
ARCHER DANIELS MIDLAND                                        Scott P. Glauberman, Cornelius M. Murphy, 
COMPANY, CARGILL INC.,                                        William P. Ferranti, on the brief), Winston &  
INGREDION INC., TATE & LYLE                                   Strawn LLP, Chicago, Illinois, and Kevin M.  
INGREDIENTS AMERICAS, LLC:                                    Hogan, Phillips Lytle LLP, Buffalo, New York. 
 
FOR DEFENDANT‐APPELLEE                                        David Ray Adams, Hurwitz & Fine P.C., 
ROQUETTE AMERICA INC.:                                        Buffalo, New York, and Peter N. Wang, 
                                                              Yonaton Aronoff, Foley & Lardner LLP, New 
                                                              York, New York. 
                     
                    Appeal from the United States District Court for the Western District of 

New York (Skretny, J.). 

                        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

                       Plaintiff‐appellant S.F., as parent and natural guardian of S.E.F., an infant,1 

appeals from the judgment of the district court entered April 22, 2014 dismissing S.F.ʹs 

amended complaint against defendants‐appellees, manufacturers of high fructose corn 

syrup (the ʺdefendantsʺ).  S.F. alleges that S.E.F.ʹs consumption of high fructose corn 

syrup was a substantial factor in causing S.E.F. to develop Type 2 Diabetes.  By decision 

                                                 
            1  Fed. R. Civ. P. 5.2(a) dictates that only a minorʹs initials should be used in publicly filed 
documents, and this rule extends to the childʹs parents. See P.M. v. Evans‐Brant Cent. Sch. Dist., No. 08‐CV‐
168A, 2008 WL 4379490, at *3 (W.D.N.Y. Sept. 22, 2008). 
                                                     ‐ 2 ‐ 
 
and order filed April 21, 2014, the district court granted defendantsʹ 12(b)(6) motion to 

dismiss S.F.ʹs complaint, which alleged claims for negligence, gross negligence, strict 

products liability resulting from design defect, and failure to warn under New York 

law.  We assume the partiesʹ familiarity with the facts, the procedural history, and the 

issues presented for review. 

              We review a district courtʹs dismissal for failure to state a claim under 

Fed. R. Civ. P. 12(b)(6) ʺde novo, construing the complaint liberally, accepting all factual 

allegations in the complaint as true, and drawing all reasonable inferences in the 

plaintiff[sʹ] favor.ʺ  Bryant v. N.Y. State Educ. Depʹt, 692 F.3d 202, 210 (2d Cir. 2012) 

(alteration in original) (internal quotation marks omitted). 

              First, S.F.ʹs claims for negligence, gross negligence, and strict products 

liability based in design defects fail because she did not allege a safer alternative design 

for high fructose corn syrup.  To state a claim for defective design under New York 

strict products liability law, a plaintiff must allege that: ʺ(1) the product as designed 

posed a substantial likelihood of harm; (2) it was feasible to design the product in a 

safer manner; and (3) the defective design was a substantial factor in causing plaintiffʹs 

injury.ʺ  Lewis v. Abbott Labs., No. 08 Civ. 7480(SCR)(GAY), 2009 WL 2231701, at *4 

(S.D.N.Y. July 24, 2009) (citing Voss v. Black & Decker Mfg. Co., 59 N.Y.2d 102, 106‐08 

(1983)) (internal quotation marks omitted). ʺNew York courts generally consider strict 

products liability and negligence claims to be functionally synonymous.ʺ  Goldin v. 


                                              ‐ 3 ‐ 
 
Smith & Nephew, Inc., No. 12 Civ. 9217(JPO), 2013 WL 1759575, at *6 (S.D.N.Y. Apr. 24, 

2013) (citing Denny v. Ford Motor Co., 87 N.Y.2d 248, 258 (1995)) (internal quotation 

marks omitted).  S.F. failed to plead a safer alternative form of high fructose corn syrup, 

and S.F.ʹs attorney conceded as much during oral arguments.  As the district court 

noted, while S.F. may be suggesting that high fructose corn syrup should not be used at 

all, a design‐defect claim will not stand if the only alternative is an outright ban.  See 

Clinton v. Brown & Williamson Holdings, Inc., 498 F. Supp. 2d 639, 648 (S.D.N.Y. 2007); 

Adamo v. Brown & Williamson Tobacco Corp., 11 N.Y.3d 545, 551 (2008).

              Second, all of S.F.ʹs claims rely on ʺmarket‐share liability theory,ʺ and we 

reject its application to this case.  The doctrine ʺprovides an exception to the general rule 

that . . . a plaintiff must prove that the defendantʹs conduct was a cause‐in‐fact of the 

injury.ʺ  Hamilton v. Beretta U.S.A. Corp., 96 N.Y.2d 222, 240 (2001).  Under New Yorkʹs 

market‐share liability theory, first adopted in Hymowitz v. Eli Lilly & Co., 73 N.Y.2d 487 

(1989), a defendant manufacturer may ‐‐ in limited circumstances ‐‐ ʺbe presumed liable 

to the extent of its share of the relevant product market.ʺ  In re Methyl Tertiary Butyl 

Ether (ʺMTBEʺ) Prods. Liab. Litig., 725 F.3d 65, 115 (2d Cir. 2013).  Market‐share liability, 

however, ʺhas been sparingly adoptedʺ and ʺ[i]ts application has been largely rejected 

by the courts primarily on the ground that the product in question was not fungible.ʺ  

Matter of N.Y. State Silicone Breast Implant Litig., 631 N.Y.S.2d 491, 493 (Sup. Ct. 1995).  

Here, defendants manufactured a product that was used in non‐fungible products 


                                             ‐ 4 ‐ 
 
identifiable by brand names.  See Brenner v. Am. Cyanamid Co., 699 N.Y.S.2d 848, 853 

(App. Div. 1999) (rejecting market‐share liability where ʺthe finished product that was 

used by consumers . . . was not fungibleʺ); DaSilva v. Am. Tobacco Co., 667 N.Y.S.2d 653, 

655 (Sup. Ct. 1997) (rejecting market‐share liability where plaintiffs could identify 

brands).  Hymowitz is the only Court of Appeals case to apply market‐share liability, 

and the facts of that case are unique.2  We decline to extend market‐share liability to 

S.F.ʹs case substantially for the reasons articulated by the district court in its thorough 

and well‐reasoned order. 

                       We have reviewed S.F.ʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the judgment of the district court.  

                                                        FOR THE COURT: 
                                                        Catherine OʹHagan Wolfe, Clerk 
                        
                        




                                                 
            2    ʺWe stress, however, that the DES situation [pregnant women ingesting the drug 
diethylstilbestrol] is a singular case, with manufacturers acting in a parallel manner to produce an 
identical, generically marketed product, which causes injury many years later, and which has evoked a 
legislative response reviving previously barred actions.ʺ  Hymowitz, 73 N.Y.2d at 508. 


                                                         ‐ 5 ‐